SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August, 2014 Commission File Number 1565025 AMBEV S.A. (Exact name of registrant as specified in its charter) AMBEV S.A. (Translation of Registrant's name into English) Rua Dr. Renato Paes de Barros, 1017 - 3rd Floor 04530-000 São Paulo, SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X CONSOLIDATED FORM Management and Related Persons’ Transactions of Securities Issued by the Company Article 11 - CVM Instruction # 358/2002 In July, 2014 the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002 : Company Name: Ambev S.A. Group and Related Persons ( ) Board of Directors ( X ) Management ( ) Fiscal Council ( ) Technical and Consulting Committees Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total ADR (*) Common 7,932,300 0.0506 0.0506 Shares Common 13,637,247 0.0870 0.0870 Transac tions in the month Securities / Derivatives Securities Characteristics Intermediary Operation Day Quantity Price Volume (R$) Shares Common Company Subscription 14 11,262 16.09 181,205.58 Total Buy Shares Common Itaú Corretora Sell 02 400 15.92 6,368.00 Shares Common Itaú Corretora Sell 02 800 15.93 12,744.00 Total Sell Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total ADR (*) Common 7,932,300 0.0505 0.0505 Shares Common 13,647,309 0.0870 0.0870 (1) When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. (2) Issue/Series, convertibility, simple, term, guaranties, type/class, among others. (3) Quantity multiplied by price. Note: These consolidated data must have information by group: Directors, Management (which have not been included in the Board of Directors), etc. (*) Each ADR is equivalent to 1 (one) share. CONSOLIDATED FORM Management and Related Persons’ Transactions of Securities Issued by the Company Article 11 - CVM Instruction # 358/2002 In July, 2014 the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002 : Company Name: Ambev S.A. Group and related persons ( X ) Board of Directors ( ) Management ( ) Fiscal Council ( ) Technical and Consulting Committees Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 11,229,204,678 71.6565 71.6565 Transac tions in the month Securities / Derivatives Securities Characteristics Intermediary Operation Day Quantity Price Volume (R$) Shares Common Itaú Corretora Buy 04 741,685 16.27 12,067,214.95 Shares Common Company Subscription 14 15,806,705 16.09 254,329,883.45 Shares Common Brasil Plural Buy 31 10,100 15.64 157,964.00 Shares Common Brasil Plural Buy 31 33,100 15.65 518,015.00 Shares Common Brasil Plural Buy 31 107,600 15.66 1,685,016.00 Shares Common Brasil Plural Buy 31 203,400 15.67 3,187,278.00 Shares Common Brasil Plural Buy 31 339,500 15.68 5,323,360.00 Shares Common Brasil Plural Buy 31 191,600 15.69 3,006,204.00 Shares Common Brasil Plural Buy 31 100,200 15.70 1,573,140.00 Shares Common Brasil Plural Buy 31 28,500 15.71 447,735.00 Total Buy Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 11,246,767,068 71.6683 71.6683 (1) When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. (2) Issue/Series, convertibility, simple, term, guaranties, type/class, among others. (3) Quantity multiplied by price. Note: These consolidated data must have information by group: Directors, Management (which have not been included in the Board of Directors), etc. PS. Adjustment to the initial balance by adding shareholding position not informed in previous months. CONSOLIDATED FORM Management and Related Persons’ Transactions of Securities Issued by the Company Article 11 - CVM Instruction # 358/2002 In July, 2014 the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002 : Company Name: Ambev S.A. Group and related persons ( ) Board of Directors ( ) Management (X) Fiscal Council ( ) Technical and Consulting Committees Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 9,825 0.0001 0.0001 Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 9,825 0.0001 0.0001 When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. Issue/Series, convertibility, simple, term, guaranties, type/class, among others. Quantity multiplied by price. Note: These consolidated data must have information by group: Directors, Management (which have not been included in the Board of Directors), etc. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:August 8, 2014 AMBEV S.A. By: /s/ Nelson José Jamel Nelson Jose Jamel Chief Financial and Investor Relations Officer
